Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2015 225 909.9, filed on 06/14/2018.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 06/14/2018 have been considered by the examiner.
Oath/Declaration
5.	Oath/Declaration as filed 04/18/2019 is noted by the Examiner.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-5, 7, 8, 10-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Bohllander DE 102013211038 (Provided by Applicant; Hereinafter Bohllander; Machine Translation Provided by Examiner).
Regarding claim 1, Bohllander teaches a method for detecting the aging of a power electronic device that comprises at least one semiconductor component (Figs. 2, 4; [0044]; determining the ageing state of an IGBT power semiconductor component), the method comprising: 
providing of an excitation signal, which is designed to trigger a flow of an at least approximately semi-sinusoidal excitation current through the semiconductor component in order to introduce a power loss into the semiconductor component ([0014]; the sinusoidal heating load current introduces per se a power loss into the semiconductor component and causes a semi-sinusoidal excitation current to flow at a time interval of a half-cycle);
uploading of a temperature signal, which represents the temporal course of the temperature of the semiconductor component (Fig. 3; [0039, 0041, 0042]; during the active calibration a pair of values from the collector-emitter voltage Uce and the barrier layer temperature value Tvj, which is measured using an NTC thermistor, are recorded, i.e. read in. This is repeated multiple times during the temporal progression, such that a temperature signal that depicts the temporal progression of the temperature of the semiconductor component is read in); and
determining of an aging value that represents the aging of the power electronic device (Fig. 4; [0045, 0049]; steps S6-S7 in Fig. 4; Difference ΔRth between the current thermal resistance Rth,a and the resistance reference value Rth,ref of the semiconductor component) by using the temperature signal (Figs. 2, 4; [0044, 0047, 0048]; steps S4-S5 in Fig. 4; determining Ta, and thus Rth,a and ΔRth by means of the temperature characteristic curve of Fig. 3; i.e. by means of the temperature signal).
Regarding claim 2, Bohllander further teaches the  method of    claim    1, wherein    the determining of the aging value comprises using an amplitude and/or a minimum value of the temperature signal ([0041]; the straight line in Fig. 3 is formed by different measuring points, the value at the bottom right of Fig. 3 being a minimum value of the temperature signal. Each measuring point is per se determined “by means of” an amplitude of the temperature signal).
Regarding claim 3,  Bohllander further teaches the  method of    claim    2, wherein    the determining of the aging value further comprises a comparison between the amplitude and a reference amplitude and/or a comparison between the minimum value and a reference minimum value ([0048]; Comparing the current temperature, which can be interpreted as the amplitude, with a reference temperature Tref).
Regarding claim 4,  Bohllander further teaches the  method of    claim    2, wherein   the determining of the aging value further comprises determining a first aging value ([0048-0049]), which indicates an aging at the semiconductor component ([0048-0049]), if the amplitude is bigger than the reference amplitude and/or determining a second aging value ([0048-0049]), which indicates an aging of a cooling device of the power electronic device, if the minimum value is greater than the reference minimum value ([0048-0049]).
(Fig. 4; [0045, 0049]; steps S6-S7 in Fig. 4; Difference ΔRth between the current thermal resistance Rth,a and the resistance reference value Rth,ref of the semiconductor component).
Regarding claim 7, Bohllander further teaches the method of claim    1,    wherein the determining of the aging value further comprises determining when the temperature signal features a steady oscillation state ([0014]; waiting for the temperature equilibrium).
Regarding claim 8,    Bohllander further teaches the method of claim    1,    wherein the uploading of the temperature signal further comprises uploading via an interface into a resistance  that is integrated into the semiconductor component (Figs. 2-4; NTC thermistor).
Regarding claim 10, Bohllander further teaches the method of claim 1, wherein the providing of the excitation signal is further designed to trigger a flow of an additional semi-sinusoidal excitation current through an additional semiconductor component of the power electronic device in order to introduce an additional power loss into the additional semiconductor component ([0014]; the sinusoidal heating load current introduces per se a power loss into the semiconductor component and causes a semi-sinusoidal excitation current to flow at a time interval of a half-cycle); wherein the uploading of the temperature signal further comprises the uploading an additional temperature signal, which represents a temporal course of the temperature of the additional semiconductor component (Fig. 3; [0039, 0041, 0042]; during the active calibration a pair of values from the collector-emitter voltage Uce and the barrier layer temperature value Tvj, which is measured using an NTC thermistor, are recorded, i.e. read in. This is repeated multiple times during the temporal progression, such that a temperature signal that depicts the temporal progression of the temperature of the semiconductor component is read in); and wherein the determining of the aging value further comprises determining an additional gaining value, which represents the aging of the power electronic device by the use of the additional temperature signal (Fig. 4; [0045, 0049]; steps S6-S7 in Fig. 4; Difference ΔRth between the current thermal resistance Rth,a and the resistance reference value Rth,ref of the semiconductor component).
Regarding claim 11, Bohllander teaches a device for detecting an aging of a power electronic device  comprising at least one semiconductor component (Figs. 2, 4; [0044]; determining the ageing state of an IGBT power semiconductor component), the device comprising: 
a provision unit for providing an excitation signal, which is designed to trigger a flow of an at least approximately semi-sinusoidal excitation current through the semiconductor component in order to introduce a power loss into the semiconductor component ([0014]; the sinusoidal heating load current introduces per se a power loss into the semiconductor component and causes a semi-sinusoidal excitation current to flow at a time interval of a half-cycle); 
an uploading unit for uploading a temperature signal which represents a temporal course of the temperature of the semiconductor component (Fig. 3; [0039, 0041, 0042]; during the active calibration a pair of values from the collector-emitter voltage Uce and the barrier layer temperature value Tvj, which is measured using an NTC thermistor, are recorded, i.e. read in. This is repeated multiple times during the temporal progression, such that a temperature signal that depicts the temporal progression of the temperature of the semiconductor component is read in); and
an evaluation unit for determining an aging value that represents the aging of the power electronic device (Fig. 4; [0045, 0049]; steps S6-S7 in Fig. 4; Difference ΔRth between the current thermal resistance Rth,a and the resistance reference value Rth,ref of the semiconductor component) by using the temperature signal (Figs. 2, 4; [0044, 0047, 0048]; steps S4-S5 in Fig. 4; determining Ta, and thus Rth,a and ΔRth by means of the temperature characteristic curve of Fig. 3; i.e. by means of the temperature signal).
Regarding claim 12, Bohllander teaches a power electronic system (Figs. 2, 4; [0044]; determining the ageing state of an IGBT power semiconductor component) comprising:
a power electronic device comprising at least one semiconductor component (Figs. 2, 4; [0044]; determining the ageing state of an IGBT power semiconductor component) and
a device for detecting an aging of the power electronic device (Figs. 2, 4; [0044]; determining the ageing state of an IGBT power semiconductor component), the device comprising:
a provision unit for providing an excitation signal, which is designed to trigger a flow of an at least approximately semi-sinusoidal excitation current through the semiconductor component in order to introduce a power loss into the semiconductor component ([0014]; the sinusoidal heating load current introduces per se a power loss into the semiconductor component and causes a semi-sinusoidal excitation current to flow at a time interval of a half-cycle):
an uploading unit for uploading a temperature signal which represents a temporal course of the temperature of the semiconductor component (Fig. 3; [0039, 0041, 0042]; during the active calibration a pair of values from the collector-emitter voltage Uce and the barrier layer temperature value Tvj, which is measured using an NTC thermistor, are recorded, i.e. read in. This is repeated multiple times during the temporal progression, such that a temperature signal that depicts the temporal progression of the temperature of the semiconductor component is read in): and
an evaluation unit for determining an aging value that represents the aging of the power electronic device (Fig. 4; [0045, 0049]; steps S6-S7 in Fig. 4; Difference ΔRth between the current thermal resistance Rth,a and the resistance reference value Rth,ref of the semiconductor component) by using the temperature signal (Figs. 2, 4; [0044, 0047, 0048]; steps S4-S5 in Fig. 4; determining Ta, and thus Rth,a and ΔRth by means of the temperature characteristic curve of Fig. 3; i.e. by means of the temperature signal).
Regarding claim 13, Bohllander further teaches the power electronic system of claim 12, wherein the power electronic system is designed as an inverter (Fig. 1; [0031, 0050]; converter of an electrically driven motor vehicle, having three half-bridges).
Regarding claim 14, Bohllander further teaches the power electronic system of claim 12, wherein the semiconductor component comprises a bipolar transistor and the excitation current comprises a current flowing between an emitter and a collector of the bipolar transistor; (Fig. 2; IGBT).
Regarding claim 16, Bohllander further teaches the method of claim 3, wherein the determining of the aging value further comprises determining a first aging value, which indicates an aging at the semiconductor component, if the amplitude is bigger than the reference amplitude and/or determining a second aging value, which indicates an aging of a cooling device of the power electronic device, if the minimum value is greater than the reference minimum value ([0048]; Comparing the current temperature, which can be interpreted as the amplitude, with a reference temperature Tref).
Regarding claim 17, Bohllander further teaches the method of claim 3, wherein the determining of the aging value further comprises a comparison between a thermal resistance and a reference thermal resistance, wherein the partial thermal resistance is determined by using the amplitude, the minimum value and the power loss that is introduced into the semiconductor component ([0048]; Comparing the current temperature, which can be interpreted as the amplitude, with a reference temperature Tref).
Regarding claim 18, Bohllander further teaches the method of claim 3, wherein the determining of the aging value further comprises using an average amplitude and/or an average minimum value of the temperature signal ([0048]; Comparing the current temperature, which can be interpreted as the amplitude, with a reference temperature Tref).
([0041]; the straight line in Fig. 3 is formed by different measuring points, the value at the bottom right of Fig. 3 being a minimum value of the temperature signal. Each measuring point is per se determined “by means of” an amplitude of the temperature signal).
Regarding claim 20, Bohllander further teaches the method of claim 2, wherein the uploading of the temperature signal further comprises uploading via an interface into a resistance that is integrated into the semiconductor component (Fig. 3; [0039, 0041, 0042]; during the active calibration a pair of values from the collector-emitter voltage Uce and the barrier layer temperature value Tvj, which is measured using an NTC thermistor, are recorded, i.e. read in. This is repeated multiple times during the temporal progression, such that a temperature signal that depicts the temporal progression of the temperature of the semiconductor component is read in).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim 6, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bohllander in view of Vinoth et al. EP 2615467 (Provided by Applicant).
Regarding claim 6,    Bohllander teaches the method of claim 2, but not specifically wherein the determining of the aging value further comprises using an average amplitude and/or an average minimum value of the temperature signal.
However, Vinoth does teach wherein the determining of the aging value further comprises using an average amplitude and/or an average minimum value of the temperature signal ([0038]; average barrier layer temperature).
It would have been obvious before the effective filing date of the claimed invention to modify the method of providing information about an ageing state of a semiconductor component in power electronics of Bohllander by implementing the teachings of Vinoth regarding wherein the determining of the aging value further comprises using an average amplitude and/or an average minimum value of the temperature signal; for the purpose of “monitoring in real time the operating state of an IGBT device, in particular for determining a junction temperature and/or a remaining lifetime of an IGBT device” (See Vinoth; Abstract).
Regarding claim 9, Bohllander teaches the    method of claim    1, but not specifically  wherein the providing of an excitation signal further comprises supplying the 
However, Vinoth does teach wherein the providing of an excitation signal further comprises supplying the excitation signal to a control input of the semiconductor component, the semiconductor component comprising a transistor (Fig. 2; [0025]).
It would have been obvious before the effective filing date of the claimed invention to modify the method of providing information about an ageing state of a semiconductor component in power electronics of Bohllander by implementing the teachings of Vinoth regarding wherein the providing of an excitation signal further comprises supplying the excitation signal to a control input of the semiconductor component, the semiconductor component comprising a transistor; for the purpose of “monitoring in real time the operating state of an IGBT device, in particular for determining a junction temperature and/or a remaining lifetime of an IGBT device” (See Vinoth; Abstract).
Regarding claim 15, Bohllander teaches the power electronic system of claim 12, but not specifically wherein the power electronic device further comprises a carrier, a substrate for thermal conduction from the semiconductor component to the carrier and a cooling element; wherein the semiconductor component is connected to the substrate via a solder connection and the cooling element is connected to the carrier via a thermally conductive layer; and wherein the aging value indicates an aging of the solder connection and/or an aging of the thermally conductive layer.
([0038]); wherein the semiconductor component is connected to the substrate via a solder connection and the cooling element is connected to the carrier via a thermally conductive layer ([0038]); and wherein the aging value indicates an aging of the solder connection and/or an aging of the thermally conductive layer ([0038]).
It would have been obvious before the effective filing date of the claimed invention to modify the method of providing information about an ageing state of a semiconductor component in power electronics of Bohllander by implementing the teachings of Vinoth regarding wherein the power electronic device further comprises a carrier, a substrate for thermal conduction from the semiconductor component to the carrier and a cooling element; wherein the semiconductor component is connected to the substrate via a solder connection and the cooling element is connected to the carrier via a thermally conductive layer; and wherein the aging value indicates an aging of the solder connection and/or an aging of the thermally conductive layer; for the purpose of “monitoring in real time the operating state of an IGBT device, in particular for determining a junction temperature and/or a remaining lifetime of an IGBT device” (See Vinoth; Abstract).
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weibmann et al. US 2017/0309539 - Control device for monitoring function of semiconductor component of motor car, has output interface which outputs 
Hammes et al. US 2017/0134028 - Electronic device for e.g. universal mobile communication system, has oscillator interfaces for coupling with crystal, and compensation logic producing frequency compensation signal for oscillating circuit based on measured frequency shift.
Seefried US 2015/0233853 - Method for measuring physical quantity and providing sensor output depending on physical quantity, involves exciting resonant circuit to generate periodic oscillation signal, and comparing oscillation signal with comparator threshold value.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/RAUL J RIOS RUSSO/Examiner, Art Unit 2867